888 A.2d 84 (2005)
276 Conn. 916
Myra J. KRAMER et al.
v.
Robert J. PETISI et al.
Supreme Court of Connecticut.
Decided November 3, 2005.
William F. Gallagher and Hugh D. Hughes, in support of the petition.
Robert B. Bellitto, Fairfield, Ralph W. Johnson III and Thomas J. Hagarty, Jr., Hartford, in opposition.
The named plaintiff's petition for certification for appeal from the Appellate Court, 91 Conn.App. 26, 879 A.2d 526 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly apply the law of comparative negligence to the named plaintiff's claims of misrepresentation against the defendants?"
The Supreme Court docket number is SC 17549.